1

2

3                             UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                              ***

6    JASON S. BROWN,                                  Case No. 3:17-cv-00687-MMD-WGC
7                                     Petitioner,                    ORDER
           v.
8
     WARDEN BAKER, et al.,
9
                                  Respondents.
10

11         Good cause appearing, it is ordered that Petitioner’s motion for leave to file excess

12   pages (ECF No. 33) is granted.

13         DATED THIS 6th day of May 2019.

14

15                                                   MIRANDA M. DU
                                                     UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28
